Citation Nr: 9926763	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to assignment of a higher (compensable) 
disability rating for residuals of a shrapnel wound to the 
medial aspect of the left leg.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for otitis.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a stomach disorder.

8.  Entitlement to service connection for a back disorder.

9.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.

The Board notes that initially this claim included the issue 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The RO did not issue a rating action 
on that issue, and thus no notice of disagreement was filed 
on the issue by the veteran; however, the issue was discussed 
in the January 1998 statement of the case issued by the RO.  
This matter is referred to the RO for the appropriate 
handling.  


REMAND

A preliminary review of the veteran's claims file reveals 
that further due process development is needed in this appeal 
before rendering a disposition as to the veteran's claims.  
In that regard, the Board notes that in the veteran's 
substantive appeal, VA Form 9, received at the RO in March 
1998, he checked "no" as to whether he wished to appear at 
a hearing before a member of the BVA.  However, he also 
indicated on the back of that form that he wanted a hearing 
at the RO with subpoenas issued to the examining physicians 
and rating specialists.  Subsequently, in a letter from the 
veteran's representative, dated October 3, 1997, the 
representative reiterated the request for issuing subpoenas 
for the physicians.  The representative also stated 
"[p]lease do not schedule the Appellant's hearing until the 
above captioned individuals have been subpoenaed."  There is 
another letter from the veteran's representative, dated 
October 10, 1997, indicating that the veteran wished to 
appeal his denial of a hearing.  

By letter dated October 31, 1997, the VA Office of the 
District Counsel, in Lincoln, Nebraska, informed the 
veteran's representative that VA employees, such as VA 
physicians and rating specialists, may not be subpoenaed, as 
that was contrary to the purpose behind personal hearings.  
The District Counsel further stated that if the veteran still 
wanted a hearing, he should request such in writing.  This 
appeal was certified to the BVA in August 1998.  It does not 
appear that the veteran submitted a written request for an RO 
hearing.  Yet, it does appear from the record that the 
veteran wanted a hearing, despite his simultaneous request 
for subpoenaed witnesses. 

Therefore, in light of the foregoing, and in order to ensure 
that the veteran has been accorded due process, this appeal 
is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inquire if he still desires a hearing in 
this claim.  If so, the RO should 
undertake all necessary action to 
schedule the veteran for a hearing at the 
RO before a hearing officer, as soon as 
is practicable.  Thereafter the RO should 
undertake any additional development 
deemed necessary and return the case to 
the Board for further consideration.  

Should the veteran indicate that he does 
not wish to have a hearing, the case 
should be returned to the Board for 
further consideration.      




The purpose of this REMAND is to accord the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran unless or 
until he receives further notice.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



